internal_revenue_service department of the treasury number release date index numbers washington dc person to contact telephone number refer reply to cc corp plr-152312-01 date date distributing controlled a controlled b shareholder shareholder shareholder shareholder shareholder business a state x date date a b plr-152312-01 c d e f g h i dear this letter responds to your date request for rulings on certain aspects of a proposed transaction additional information was submitted in letters dated date date and date the information submitted in such request and subsequent correspondence is summarized below the rulings contained in this letter are based upon the facts and representations submitted by the taxpayer and accompanied by a penalties of perjury statement executed by an appropriate party this office has not verified any of the materials submitted in support of the request for a ruling verification of the information representations and other data may be required as part of the audit process summary of facts distributing is a state x corporation that was incorporated on date distributing files its federal_income_tax return on a calendar_year basis and uses the cash_method_of_accounting distributing is engaged directly in business a and elected to be taxed as an s_corporation within the meaning of sec_1361 of the internal_revenue_code effective date distributing has outstanding a shares of voting common_stock which are owned by shareholder b shares shareholder c shares shareholder c shares shareholder c shares and shareholder d shares shareholder is the parent of shareholder shareholder and shareholder shareholder is a_trust the life_beneficiary of which is shareholder who holds a power_of_appointment over the remainder_interest in the trust shareholder has provided by will that upon the death of shareholder the shares of stock of distributing controlled a and controlled b held by shareholder will be distributed among shareholder shareholder and shareholder respectively plr-152312-01 distributing has submitted financial information indicating that business a has had gross_receipts and operating_expenses representing the active_conduct_of_a_trade_or_business for each of the past five years series disputes have arisen among shareholder shareholder and shareholder regarding a number of fundamental business matters affecting business a the conflicts among shareholder shareholder and shareholder are having an adverse effect on the daily operations of business a to eliminate those disputes distributing has proposed the following transaction the proposed transaction i distributing will form controlled a and controlled b as wholly owned subsidiaries incorporated in state x controlled a and controlled b each will have outstanding immediately prior to the proposed transaction c shares of voting and e shares of non-voting common_stock following the proposed transaction controlled a and controlled b each will elect to be taxed as s_corporations pursuant to sec_1362 ii distributing will transfer f percent based on net fair_market_value of its business a assets to controlled a in exchange for all of the outstanding_stock of controlled a and the assumption by controlled a of related liabilities the controlled a transfer distributing will transfer f percent based on net fair_market_value of its business a assets to controlled b in exchange for all of the outstanding_stock of controlled b and the assumption by controlled b of related liabilities the controlled b transfer iii distributing will distribute all of the controlled a and controlled b stock as follows the distributions shareholder will receive g shares of the controlled a non- voting_stock and g shares of the controlled b non-voting stock in exchange for all of the distributing stock held by shareholder shareholder will receive all of the controlled a voting_stock in exchange for all of the distributing stock held by shareholder shareholder will receive all of the controlled b voting_stock in exchange for all of the distributing stock held by shareholder shareholder will receive h shares of controlled a non-voting stock and h shares of controlled b non-voting stock in exchange for i shares of distributing stock held by shareholder iv effective immediately after the distributions the trustees of shareholder will give shareholder an irrevocable proxy for the term of the trust with regard to the voting of the distributing stock held by shareholder representations the taxpayer has made the following representations concerning the controlled a transfer the controlled b transfer and the distributions a the fair_market_value of the stock of controlled a and controlled b received by each of the distributing shareholders will be approximately equal to the fair_market_value of the distributing stock surrendered by the shareholder in the exchange plr-152312-01 b no part of the consideration to be distributed by distributing will be received by a distributing shareholder as a creditor employee or in any capacity other than that of a shareholder of distributing c the five years of financial information submitted on behalf of business a represents its present operations and there have been no substantial operational changes since the date of the last financial statement submitted d following the distributions distributing controlled a and controlled b will each continue independently and with its separate employees the active_conduct of its share of all the integrated activities of business a conducted by distributing before consummation of the proposed transaction e the distributions will be carried out to eliminate shareholder disputes that if permitted to continue would jeopardize the operation and continued success of business a the distributions are motivated in whole or substantial part by this corporate business_purpose f distributing is an s_corporation within the meaning of sec_1361 controlled a and controlled b each will elect to be an s_corporation pursuant to sec_1362 on the first available date after the distributions and there is no plan or intent to revoke or otherwise terminate the s_corporation_election of either distributing controlled a or controlled b g there is no plan or intention by the distributing shareholders to sell exchange transfer by gift or otherwise dispose_of any of their stock in either distributing controlled a or controlled b after the distributions except for transfers by gift to family members h there is no plan or intention by either distributing controlled a or controlled b directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the distributions other than through stock purchases meeting the requirements of sec_4 b of revproc_96_30 1996_1_cb_696 i there is no plan or intention to liquidate either distributing controlled a or controlled b to merge any of these corporations with any other corporation or to sell or otherwise dispose_of the assets of any of the corporations after the distributions except in the ordinary course of business j for purposes of sec_355 immediately after the distributions no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of distributing stock entitled to vote or percent or more of the total value of shares of all classes of distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distributions plr-152312-01 k for purposes of sec_355 immediately after the distributions no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of stock of either controlled a or controlled b entitled to vote or percent or more of the total value of shares of all classes of stock of either corporation that was either i acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distributions or ii attributable to distributions on distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distributions l the total adjusted_basis and the fair_market_value of the assets transferred to controlled a in the controlled a transfer and to controlled b in the controlled b transfer by distributing will in each instance equal or exceed the sum of the liabilities assumed as determined under sec_357 by controlled a and controlled b respectively m the liabilities assumed as determined under sec_357 in the controlled a transfer and the controlled b transfer were incurred in the ordinary course of business and are associated with the assets being transferred n the income_tax_liability for the taxable_year in which investment_credit_property including any building to which sec_47 applies is transferred will be adjusted pursuant to sec_50 or a or sec_47 as in effect before amendment by public law title 104_stat_1388 if applicable to reflect an early disposition of the property o distributing neither accumulated its receivables nor made extraordinary payment of its payables in anticipation of the proposed transaction p no intercorporate debt will exist among distributing controlled a and controlled b at the time of or after the distributions q no two parties to the proposed transaction are investment companies as defined in sec_368 and iv r payments made in connection with any continuing transactions among distributing controlled a and controlled b will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length s the distributions are not part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing percent or more of the combined voting power of all classes of stock entitled to vote of either distributing controlled a or controlled b or stock possessing percent or more of the total value of all classes of stock of either distributing controlled a or controlled b plr-152312-01 t distributing controlled a controlled b and their respective shareholders each will pay their own expenses if any incurred in connection with the proposed transaction rulings based solely on the information submitted and representations set forth above we rule as follows the controlled a transfer and the controlled b transfer followed by the distributions will each be a reorganization under sec_368 distributing controlled a and controlled b each will be a_party_to_a_reorganization under sec_368 no gain_or_loss will be recognized by distributing on both the controlled a transfer and the controlled b transfer sec_361 and sec_357 no gain_or_loss will be recognized by controlled a on the controlled a transfer and no gain_or_loss will be recognized by controlled b on the controlled b transfer sec_1032 the basis of each asset received by controlled a and controlled b will equal the basis of that asset in the hands of distributing immediately before its transfer to either controlled a or controlled b sec_362 the holding_period of each asset received by controlled a and controlled b will include the period during which distributing held that asset sec_1223 no gain_or_loss will be recognized by distributing on the distributions sec_361 no gain_or_loss will be recognized by and no amount will otherwise be included in the income of shareholder shareholder shareholder and shareholder on the receipt of stock of controlled a and controlled b as the case may be in exchange for their distributing stock sec_355 the basis of the stock of controlled a and controlled b in the hands of shareholder shareholder and shareholder as the case may be will equal the basis of the distributing stock surrendered by such shareholder in exchange therefor sec_358 the aggregate basis of the stock of distributing controlled a and controlled b in the hands of shareholder immediately after the distributions will in each case equal the basis in the distributing stock held by such shareholder immediately before the distributions allocated in proportion to the fair_market_value of the stock of distributing controlled a and controlled b held by such shareholder immediately after the distributions in accordance with sec_358 sec_358 and sec_1_358-2 plr-152312-01 the holding_period of the stock of controlled a and controlled b received by shareholder shareholder shareholder and shareholder as the case may be will include the holding_period of the distributing stock surrendered by such shareholder in exchange therefor provided the distributing stock is held as a capital_asset on the date of the distributions sec_1223 as provided in sec_312 proper allocation of earnings_and_profits among distributing controlled a and controlled b will be made under sec_1_312-10 caveats and procedural statements no opinion is expressed about the tax treatment of the proposed transaction under other provisions of the code or regulations or the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction that are not specifically covered by the above rulings this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent each taxpayer involved in this transaction should attach a copy of this ruling letter to the taxpayer’s federal_income_tax return for the taxable_year in which the transaction covered by this letter is completed under the power_of_attorney on file in this office a copy of this letter is being sent to distributing’s authorized representative cc sincerely lewis k brickates acting chief branch office of associate chief_counsel corporate
